Exhibit 16.1 December 24, 2012 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Tanke Biosciences Corporation (the “Registrant”) in Item 4.01 of its Form 8-K dated December 20, 2012, captioned “Changes in Registrant’s Certifying Accountant.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ EFP Rotenberg, LLP EFP Rotenberg, LLP /gt
